Black, J.
By the act of March 8, 1873, entitled “an act to consolidate into one act the various acts in relation to the charter of the city of Hannibal,” express power is given bo the recorder to hear and determine all-actions for the recovery of personal property where the *81amount in controversy does not exceed one hundred dollars. Acts of 1873, p. 249. The recorder’s court was not abolished by the constitution of 1875, for section 1, of article 6, in express terms provides for the continued existence of municipal corporation courts, and hence the recorder’s court did not cease to exist, by force of section 42, of the same article. That court continued with its former jurisdiction; and the motion to dismiss the suit for want of jurisdiction was, therefore, properly overruled.
Judgment affirmed.
All concur.